Case: 14-60510      Document: 00513118139         Page: 1    Date Filed: 07/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 14-60510                          July 16, 2015
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
RANDY DALE JACKSON,

                                                 Plaintiff-Appellant

v.

DOCTOR DUNN; LORENZO CABE; FAYE NOEL, Interim Warden,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 4:13-CV-79


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Randy Dale Jackson, Mississippi prisoner # R8899, appeals the
summary judgment dismissal of his 42 U.S.C. § 1983 complaint. He alleges
that the district court erred by granting the summary judgment motions
because there were genuine issues of material fact regarding his claim that Dr.
Dunn and Dr. Cabe were deliberately indifferent to his dental needs and
genuine issues of material fact regarding his claim that Interim Warden Noel


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60510       Document: 00513118139   Page: 2   Date Filed: 07/16/2015


                                  No. 14-60510

violated his due process rights by refusing to investigate and expunge a false
disciplinary conviction from his record. He also moves for appointment of
counsel, to recuse the district court from the case, and for a preliminary
injunction pending appeal.
      This court reviews a district court’s ruling on summary judgment de
novo, employing the same standard used by the district court. McFaul v.
Valenzuela, 684 F.3d 564, 571 (5th Cir. 2012). A district court “shall grant
summary judgment if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.”
FED. R. CIV. P. 56(a).
      Prison officials violate the constitutional prohibition against cruel and
unusual punishment when they demonstrate deliberate indifference to a
prisoner’s serious medical needs, resulting in unnecessary and wanton
infliction of pain. Wilson v. Seiter, 501 U.S. 294, 297 (1991). “Deliberate
indifference is an extremely high standard to meet.” Domino v. Texas Dep’t of
Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001) (internal quotation marks
and citation omitted).      Neither an incorrect diagnosis nor the failure to
alleviate a significant risk that an official should have perceived but did not is
sufficient to establish deliberate indifference. See id. Similarly, unsuccessful
treatment, medical malpractice, and acts of negligence do not constitute
deliberate indifference; nor does a prisoner’s disagreement with his medical
treatment, absent exceptional circumstances. See Gobert v. Caldwell, 463 F.3d
339, 346 (5th Cir. 2006). Further, the question whether “additional diagnostic
techniques or forms of treatment is indicated is a classic example of a matter
for medical judgment.” Estelle v. Gamble, 429 U.S. 97, 107 (1976).
      Jackson’s medical records establish that his sick call requests for dental
care have resulted in him being examined and treated.           While in prison,



                                        2
    Case: 14-60510    Document: 00513118139     Page: 3     Date Filed: 07/16/2015


                                 No. 14-60510

Jackson has had fillings replaced, dentures provided, and medication
prescribed. These records are sufficient to rebut Jackson’s allegation that he
was denied treatment or that treatment was unconstitutionally delayed.
See Gobert, 463 F.3d at 346.     His disagreement with Dr. Dunn’s medical
opinion concerning his teeth is likewise insufficient to state a claim of
deliberate indifference. Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 2001).
Jackson’s claim that Dr. Cabe violated his constitutional rights by denying his
administrative remedy program request is without merit. Jackson did not
have a “federally protected liberty interest in having [his] grievances resolved
to his satisfaction.” Geiger v. Jowers, 404 F.3d 371, 374 (5th Cir. 2005).
      Jackson’s claim that Interim Warden Noel violated his due process rights
by failing to investigate his claim about due process violations in his grievance
procedure and by failing to expunge a retaliatory disciplinary conviction from
his record is likewise without merit. Jackson does not have a constitutional
right to have his grievance resolved in his favor or to have his claims reviewed
pursuant to a grievance process that is responsive to his perceived injustices;
thus, the denial of Jackson’s grievance and the failure of Interim Warden Noel
to find that he was subjected to retaliation or due process violations does not
implicate his constitutional rights or give rise to a § 1983 claim. See Geiger,
404 F.3d at 374.
      In light of the foregoing, the district court did not err by granting the
defendants’ motions for summary judgment. Accordingly, the judgment of the
district court is affirmed. Jackson’s motions are denied.
      AFFIRMED; MOTIONS DENIED.




                                       3